PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 06-4516
ABDUL HAFEEZ MUHAMMAD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                        (5:96-cr-00099-BR)

                      Argued: February 1, 2007

                      Decided: March 6, 2007

       Before WILKINS, Chief Judge, and NIEMEYER and
                    KING, Circuit Judges.



Vacated and remanded by published opinion. Chief Judge Wilkins
wrote the opinion, in which Judge Niemeyer and Judge King joined.


                            COUNSEL

ARGUED: Debra Carroll Graves, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Thomas P. McNamara, Federal Public Defender,
Devon L. Donahue, Assistant Federal Public Defender, OFFICE OF
2                   UNITED STATES v. MUHAMMAD
THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Christine
Witcover Dean, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.


                             OPINION

WILKINS, Chief Judge:

   Abdul Hafeez Muhammad, convicted of wire fraud and money
laundering offenses, appeals a 121-month prison sentence imposed by
the district court following an earlier remand for resentencing. We
conclude that the district court plainly erred by denying Muhammad
the opportunity to allocute at his resentencing hearing, and we exer-
cise our discretion to notice this error. We therefore vacate Muham-
mad’s sentence and remand for resentencing.

                                  I.

   Muhammad was indicted on seven counts of wire fraud and one
count of money laundering in connection with an alleged fraudulent
investment scheme. After a trial, a jury convicted him on all counts.

   At the original sentencing hearing, the district court determined
that Muhammad’s guideline range for the money laundering count
was 97 to 121 months imprisonment. (Muhammad’s guideline range
for the wire fraud counts was 60 months, the former statutory maxi-
mum.) Muhammad moved for a downward departure on the basis of
diminished capacity, but the district court denied that motion. Defense
counsel then requested a sentence at the bottom of the guideline range
on the grounds that Muhammad was 57 years old and would be
deported after serving his sentence. Further, Muhammad personally
addressed the court, denying any intent to defraud his victims and not-
ing that he would be deported after 30 years of marriage. The Govern-
ment, by contrast, described Muhammad as a "financial predator,"
J.A. 66, and sought a sentence at the top of the guideline range. On
the money laundering count, the district court sentenced Muhammad
                     UNITED STATES v. MUHAMMAD                         3
to 121 months, the top of the guideline range. The court found that a
sentence at the top of the range was appropriate "because of the sub-
stantial nature of the fraud, [and] the defendant’s prior record of simi-
lar misconduct." Id. at 69; see id. at 80. The court also sentenced
Muhammad to concurrent terms of 60 months on each of the wire
fraud counts.

   Muhammad appealed his conviction and sentence. While his
appeal was pending, the Supreme Court decided United States v.
Booker, 543 U.S. 220 (2005). We affirmed Muhammad’s convictions
but vacated his sentence on Booker grounds and remanded for resen-
tencing consistent with United States v. Hughes, 401 F.3d 540, 546
(4th Cir. 2005). See United States v. Muhammad, 170 Fed. Appx. 285
(4th Cir. 2006).

   On remand, the district court again calculated a guideline range for
the money laundering count of 97 to 121 months and denied Muham-
mad’s renewed motion for a downward departure. Defense counsel
argued that various factors relating to 18 U.S.C.A. § 3553(a) (West
2000 & Supp. 2006)—including Muhammad’s age, his continuing but
improving mental condition, his strong support from family members
and responsibilities to them, and his likely deportation—warranted a
downward variance from the guideline range. Nevertheless, the dis-
trict court again imposed a 121-month sentence1 (and concurrent 60-
month terms), citing "the intensive nature of the fraud and the prior
record of similar misconduct." J.A. 111. At no time during the resen-
tencing hearing, however, did the district court give Muhammad an
opportunity to allocute.

                                   II.

   Muhammad argues that his sentence should be vacated because the
district court did not permit him to allocute before he was resen-
tenced. Muhammad concedes that he did not object to the denial of
  1
    Although the sentencing transcript indicates that the district judge
orally imposed a sentence of 182 months, this was apparently a mistake,
either in pronouncement or transcription. See J.A. 111 (referring to the
sentence being imposed "at the top of the [guideline] range"). The writ-
ten judgment correctly reflects a sentence of 121 months.
4                    UNITED STATES v. MUHAMMAD
allocution in the district court. We therefore review his claim for plain
error. See Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S.
725, 731-32 (1993); United States v. Cole, 27 F.3d 996, 998 (4th Cir.
1994). To establish plain error, Muhammad must show that an error
occurred, that the error was plain, and that the error affected his sub-
stantial rights. See Olano, 507 U.S. at 732. Even if Muhammad makes
this three-part showing, correction of the error remains within our dis-
cretion, which we "should not exercise . . . unless the error ‘seriously
affect[s] the fairness, integrity or public reputation of judicial pro-
ceedings.’" Id. (quoting United States v. Young, 470 U.S. 1, 15
(1985)) (second alteration in original).

   "Before imposing sentence, the [district] court must . . . address the
defendant personally in order to permit [him] to speak or present any
information to mitigate the sentence." Fed. R. Crim. P. 32(i)(4)(A)(ii).
This rule "is not satisfied by merely affording the Defendant’s coun-
sel the opportunity to speak." Cole, 27 F.3d at 998 (internal quotation
marks & alteration omitted). As the Supreme Court has noted, "[t]he
most persuasive counsel may not be able to speak for a defendant as
the defendant might, with halting eloquence, speak for himself."
Green v. United States, 365 U.S. 301, 304 (1961) (plurality opinion).

   In Cole, we addressed a denial of allocution claim similar to
Muhammad’s. Cole was convicted of a drug offense and was sen-
tenced at the bottom of the guideline range as determined by the dis-
trict court. See Cole, 27 F.3d at 997-98. The district court did not,
however, allow Cole to allocute before sentencing, and it rejected
Cole’s attempt to address the court after his sentence was imposed.
See id. at 998. On plain error review, we did "not hesitate in ruling
that this right [of allocution] was not adequately afforded to Cole and
that the district court committed error that is plain." Id.

   We then addressed the substantial rights element of plain error
review. We noted that our decision in United States v. Lewis, 10 F.3d
1086, 1092 (4th Cir. 1993), in which we held that a defendant was not
prejudiced by the denial of allocution when there was no possibility
that he could have received a shorter sentence, "foreclosed any argu-
ment that a denial of allocution per se affects ‘substantial rights.’"
Cole, 27 F.3d at 999. Rather, we explained that "we should examine
each case to determine whether the error was prejudicial." Id. We
                     UNITED STATES v. MUHAMMAD                         5
found that Cole had shown prejudice because we could "identify at
least two grounds upon which the court might have imposed a
reduced sentence." Id. In particular, had Cole been permitted to
address the court, he "may have been able to persuade the court" to
reduce his offense level by showing either that a lower drug quantity
should be attributed to him or that he had accepted responsibility for
his offense. Id. We concluded that "[a]s long as this possibility
remained, we are unable to say that Cole was not prejudiced by the
denial of his right to allocute prior to the imposition of sentence." Id.

   Further, we exercised our discretion to notice the allocution error
raised by Cole:

    When a defendant was unable to address the court before
    being sentenced and the possibility remains that an exercise
    of the right of allocution could have led to a sentence less
    than that received, we are of the firm opinion that fairness
    and integrity of the court proceedings would be brought into
    serious disrepute were we to allow the sentence to stand.

Id. We therefore vacated Cole’s sentence and remanded for resentenc-
ing. See id.

   Here, Muhammad contends that Cole entitles him to resentencing
because he was denied the chance to allocute on remand and might
have received a lesser sentence had he been allowed to do so.
Muhammad notes that although he was permitted to allocute at his
original sentencing hearing, the district court had more discretion in
its sentencing decision on remand because it was operating under the
new advisory guidelines regime set forth in Booker. The Government
concedes that the denial of allocution was a plain and prejudicial
error, but argues that we should not notice the error because there is
no possibility that Muhammad would have received a lesser sentence
had he been permitted to allocute. The Government notes that in
imposing the original sentence—after Muhammad addressed the dis-
trict court—the court sentenced Muhammad at the top of the guide-
line range, thus declining to exercise in his favor the limited
discretion it had within that range. We conclude that Muhammad has
met the requirements of plain error review and that, despite the Gov-
6                    UNITED STATES v. MUHAMMAD
ernment’s arguments to the contrary, we should exercise our discre-
tion to notice the error.

   In Muhammad’s prior appeal, we vacated his original sentence and
remanded for resentencing under the procedure outlined in Hughes.
See Muhammad, 170 Fed. Appx. at 285; Hughes, 401 F.3d at 546. As
a result, the prior sentencing proceedings were nullified, and the dis-
trict court was to conduct a new sentencing determination on remand.
See United States v. Barnes, 948 F.2d 325, 330 (7th Cir. 1991)
(explaining that prior appellate order vacating defendant’s sentence
nullified that sentence, and therefore "when [the defendant] appeared
before the trial judge on remand, he did so with a clean slate as far
as sentencing was concerned; his previous sentence was not to be rub-
ber stamped, but instead a new sentencing determination was to be
made"); United States v. Moree, 928 F.2d 654, 656 (5th Cir. 1991)
(holding that earlier mandate vacating defendant’s sentence and
remanding for further proceedings "rendered [the] previous sentence
null and void"). Thus, even though Muhammad had addressed the
court at the original sentencing hearing, he had a renewed right to
allocute at resentencing. See Barnes, 948 F.2d at 330 ("Along with a
new sentencing determination came the right to address the court. . . .
[This right] was resuscitated at the final hearing regardless of whether
[the defendant] had previously exercised it."); Moree, 928 F.2d at 656
(vacating sentence imposed on remand because the defendant was
denied the right "to allocute at his resentencing").2 As the Govern-
ment concedes, the district court plainly erred by not affording this
right to Muhammad. See Cole, 27 F.3d at 998.

   Moreover, as a result of this error, Muhammad was denied the
opportunity to attempt to personally persuade the district court that he
should receive a lower sentence under the new advisory guidelines
regime. It is true, as the Government points out, that the prior decision
    2
   We recently held that a district court was not required to conduct a
resentencing hearing when it merely "correct[ed]" a defendant’s sentence
pursuant to 28 U.S.C.A. § 2255 (West 2006). See United States v. Had-
den, No. 03-7508, 2007 WL 403895, at *11-*13 (4th Cir. Feb. 7, 2007).
We noted, however, that had the district court proceeding been consid-
ered a "resentenc[ing]," 28 U.S.C.A. § 2255, the defendant would have
had the right "to allocute." Hadden, 2007 WL 403895, at *11.
                     UNITED STATES v. MUHAMMAD                        7
by the district court to impose a sentence at the top of the guideline
range—despite its discretion to impose a lower sentence within that
range—casts some doubt on whether Muhammad could have per-
suaded the district court to impose a lesser sentence on remand. None-
theless, it is possible that he could have done so. For example, in
contrast to his original allocution nearly three years earlier—in which
he denied any intent to defraud his victims—Muhammad could have
acknowledged his wrongdoing and expressed deep regret for it. He
might also have emphasized the changes in his personal circum-
stances since his original sentencing. And, the district court may have
given such arguments more weight under the post-Booker advisory
regime, which allows greater consideration of a defendant’s individ-
ual circumstances.

   Because the "possibility remain[s]" that Muhammad could have
received a lesser sentence had he been permitted to allocute at resen-
tencing, he has sufficiently shown that he was prejudiced by the
denial of allocution. Cole, 27 F.3d at 999. For the same reason, we
exercise our discretion to notice the error. See id. We therefore vacate
Muhammad’s sentence and remand for resentencing. At the resen-
tencing hearing, the district court must permit Muhammad to allocute
before imposing sentence.

                                  III.

  For the reasons stated above, we vacate Muhammad’s sentence and
remand for a resentencing at which Muhammad is allowed to allo-
cute.

                                         VACATED AND REMANDED